Citation Nr: 1539422	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent from August 12, 2010 for degenerative arthritis of the left knee with noncompensable limited flexion.

2.  Entitlement to an initial disability rating greater than 30 percent from August 11, 2014 for limited extension of the left knee.

3.  Entitlement to an effective date earlier than August 12, 2010 for the grant of service connection for degenerative joint disease of the left knee.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for the disability of tinnitus.

7.  Entitlement to service connection for the disability of tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of November 2011, July 2014, and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

By a filing of August 2010, the Veteran sought to reopen his left-knee service connection claim that had been denied by a rating decision of July 1979.  The RO reopened and granted by a rating decision of November 2011, assigning a 10 percent disability rating for the left knee condition with scars, effective August 12, 2010.  In November 2013, the Veteran perfected an appeal as to the 10 percent rating and the effective date of service connection.  While that appeal was pending, a September 2014 rating decision of the RO granted the Veteran an increased rating of 30 percent for the left knee, effective August 11, 2014.  The RO also granted a separate, non-compensable rating for scars, effective August 11, 2014.

In June 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  The June 2015 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2) (2015).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the VLJ took testimony on the issues of entitlement to 1) an increased rating for left knee degenerative joint disease, 2) an earlier effective date for the grant of service connection for left knee degenerative joint disease, 3) service connection for bilateral hearing loss, and 4) service connection for tinnitus.  The hearing focused on the criteria necessary to substantiate the Veteran's claims, the issues were fully explained, and the VLJ suggested evidence that may have been overlooked.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  From August 12, 2010, the Veteran's left knee disability is manifested by limitation of motion, pain, occasional swelling, and degenerative arthritis shown by X-ray findings, but not by recurrent subluxation or lateral instability or ankylosis; flexion of the left knee is limited to no less than 70 degrees based on objective evidence of painful motion.

2.  Prior to September 11, 2013, no limitation of extension of the left knee is shown; extension is limited to 10 degrees from September 11, 2013 to August 11, 2014, and to 20 degrees from August 11, 2104.

3.  At all times during the appeal period, the Veteran's scars related to his left knee disability are not painful and/or unstable or greater than 39 square cm in area.

4.  In rating decisions in July 1979 and October 2004, service connection was denied for a left knee disability.  The Veteran did not appeal either decision.

5.  In August 2010, the Veteran filed a request to reopen a claim for service connection for a left knee disability. 

6.  In an unappealed November 2011 rating decision, service connection for a bilateral hearing loss disability and tinnitus was denied.

7.  Evidence received since the November 2011 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claims.

8.  Competent evidence of record establishes that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 percent from August 12, 2010 for degenerative arthritis of the left knee with noncompensable limited flexion are met throughout the appeal.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

2.  The criteria for a compensable disability rating for limited extension of the left knee are not met prior to September 11, 2013.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2015).

3.  The criteria for a disability rating of 10 percent from September 11, 2013 to August 11, 2014 for limited extension of the left knee are met.  See 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2015).

4.  The criteria for a disability rating in excess of 30 percent from August 11, 2014 for limited extension of the left knee are not met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014).  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2015).

5.  The criteria for separate disability ratings for the left knee disability due to ankylosis, recurrent subluxation, lateral instability, or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint have not been met or approximated.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258 (2015).

6.  The criteria for an effective date prior to August 12, 2010 for the award of service connection for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400(r) (2015).

7.  The November 2011 rating decision denying service connection for a bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015).

8.  Because new and material evidence has been received since the November 2011 rating decision with respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss and tinnitus, the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).

10.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for the disabilities of bilateral hearing loss and tinnitus.  He also seeks an increased rating and earlier effective date for the service-connected disability of left knee degenerative joint disease, including associated scars.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant and the claimant's representative, if any, of any information and evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  As part of this notice, VA must specifically inform as to any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant pursuant to the VCAA must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record indicates that letters mailed by the agency of original jurisdiction (AOJ) in October 2010 and April 2014 provided the Veteran with complete notice as required by the VCAA.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Required VA assistance includes providing a medical examination or obtaining a medical opinion when necessary for a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

In the instant case, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The VCAA letters of October 2010 and April 2014 informed the Veteran of VA's willingness to attempt to obtain relevant evidence identified by the Veteran.  In October 2010, a medical center identified by the Veteran informed VA that the Veteran's medical records had been destroyed and were unavailable.  See medical center letter of October 2010.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The relevant evidence of record includes the Veteran's statements, statements by the Veteran's spouse; a statement by a fellow veteran, service treatment records, and post-service VA and private treatment records.

The Veteran underwent VA medical examinations of his left knee in September 2011, September 2013, and September 2014, and for hearing loss and tinnitus in April 2011 and July 2014.  The examination reports reflect that the examiners examined the Veteran, reviewed his claims folder and medical history, and appropriately evaluated the claimed disabilities.  Accordingly, the examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

VA has satisfied VCAA's notification and duty-to-assist provisions in this case, and no additional action on the Veteran's behalf need be undertaken pursuant to the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to increased ratings for the left knee

Legal criteria, generally

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2015); 38C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2015).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  While a veteran's entire history is reviewed when assigning a disability rating, the present level of disability is of primary concern when, as here, service connection has been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such ratings may be appropriate if the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While a veteran may experience separate and distinct manifestations of the same injury that would permit rating under several diagnostic codes, none of the symptomatology for any one of the conditions should duplicate, or overlap, the symptomatology of another condition, if several ratings are to be assigned under various diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this way, so-called "pyramiding" is to be avoided.  See 38 C.F.R. § 4.14 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2015).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Nor is pain alone, without a diagnosed or identifiable underlying condition, a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention "to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  See 38 C.F.R. § 4.59 (2015).

Terms such as "slight," "moderate," "severe," and "marked" are not defined in the regulations.  Although considered as evidence, such terms are not dispositive of the issue when used by VA examiners.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2015).

Rating criteria relating to the knee joint

Under Diagnostic Code (DC) 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2015).

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. §4.71a, Diagnostic Codes 5261 (2015).

For VA purposes, normal knee flexion is to 140 degrees, and normal extension is to 0 degrees (full extension).  See 38 C.F.R. § 4.71, Plate II (2015).  Ratings under both DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  See VA Office of General Counsel Precedent Opinion (VAOGCPREC) 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).

Under DC 5257, which addresses recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and, a 30 percent maximum rating is warranted if such impairment is severe.  See 38 C.F.R. § 4.71a (2015), DC 5257 (2015).

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5258 (2015).

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2015).  The knee is considered a major joint for rating purposes. See 38 C.F.R. § 4.45 (2015).

A claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding of 38 C.F.R. § 4.14.  Any such separate rating must be based on additional disabling symptomatology.  That is, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Under 38 C.F.R. § 4.118, DC 7801, a 10 percent rating of scars is warranted for scars not of the head, face, or neck, that are deep and nonlinear and have an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A "deep" scar is one associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, DC 7802, a 10 percent rating is warranted for scars not of the head, face, or neck that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  A "superficial" scar is one not associated with underlying soft tissue damage.  Under 38C.F.R. § 4.118, DC 7804, a 10 percent rating of scars is warranted for scars which are unstable or painful.  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Any disabling effects not considered in a rating provided under diagnostic codes 7800-7804 should be evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805 (2015).

Analysis

The Veteran seeks entitlement to an increased rating for his left knee disability.  Staged ratings are in effect.  The Veteran's disability was initially assigned a 10 percent evaluation, effective August 12, 2010, under the hyphenated rating code 5260-5003 to reflect 1) x-ray evidence of arthritis and 2) functional loss due to painful flexion of the knee.  See rating decision of November 2011.  The Veteran's disability was subsequently assigned a 30 percent evaluation, effective August 11, 2014, under the hyphenated rating code 5010-5261, to reflect 1) limitation of extension and 2) x-ray evidence of arthritis.  See rating decision of September 2014.  The Veteran's surgical scars of the left knee have been separately rated, with a zero percent (non-compensable) rating assigned from August 11, 2014.  Id. Prior to that date, the scars were combined with the flexion rating.

While the Board has considered all the relevant evidence of record to determine the appropriate rating for the disability, the analysis focuses on the most salient and relevant evidence.  The Veteran should not assume that the Board has overlooked evidence that is not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The medical evidence of record demonstrates that the Veteran's left knee disability is manifested mainly by joint pain and limited range of motion.  This symptomatology is congruent with the criteria set out in DC 5260 (relating to limitation of flexion) and to DC 5261 (relating to limitation of extension).  Accordingly, the Board finds that evaluation the disability under Diagnostic Codes 5260 and 5261 is appropriate in this case.

Initially, the Board notes that DC 5256 (pertaining to ankylosis of the knee) is not for application, because there is no lay or medical evidence of ankylosis of the bilateral knees during the entire appeal period.  See 38 C.F.R. § 4.71a, DC 5256 (2015).  Furthermore, in the absence of evidence of malunion or nonunion of the tibia and fibula, Diagnostic Code 5262 does not apply in this case.

The Board has also considered the application of Diagnostic Codes 5258, 5259 and 5263.  "Pain and sensation knee with give way" have been noted as residual signs and/or symptoms due to a meniscectomy of the left knee.  See September 2014 VA medical examination.  Those codes will not be discussed, however, because their highest evaluations cannot provide a higher evaluation than that already assigned to the Veteran for his left-knee disability.

(1).  Flexion

Upon examination of the Veteran in September 2011, the initial range-of-motion (ROM) measurement for left-knee flexion was 100 degrees.  Objective evidence of painful motion began at 100 degrees.  For repetitive-use testing of the left knee, post-test flexion ended at 100 degrees.  The examiner found that the Veteran did not have "additional limitation in ROM of the knee and lower leg following repetitive-use testing."  See September 2011 VA medical examination report.

In September 2013, the initial range of motion measurement for flexion of the left knee was 90 degrees.  Objective evidence of painful motion began at 70 degrees.  In repetitive-use testing of the left knee, post-test flexion ended at 90 degrees.  The Veteran had no additional limitation in ROM of the left knee following repetitive-use testing.  See September 2013 VA medical examination report.

In September 2014, a VA medical examination report found the initial ROM for flexion of left knee to be 110 degrees.  Objective evidence of painful motion began at 100 degrees.  For repetitive-use testing of the left knee, post-test flexion ended at 100 degrees.  See September 2014 VA medical examination report.

During the entire rating period on appeal, the objective evidence shows the Veteran's left knee flexion to be limited to 70 degrees at its most severe when factoring in where pain begins in the range of motion.  Even when considering the Deluca factors relating to functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45, the findings of record do not meet or approximate flexion limited to 60 degrees or less.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no medical evidence to support a finding of a zero percent rating based on limitation of flexion under DC 5260 at any point during the appeal.

(2).  Arthritis

The Veteran has been diagnosed with degenerative arthritis of the left knee.  See, e.g., April 2014, December 2013, and October 2013 treatment records of Dr. R.D.M.; September 2011 VA medical examination report.  Arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003 (2015).  In this case, that would be limitation of flexion and/or limitation of extension.  Where X-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned under Diagnostic Code 5003.  Id.

As described above, the Veteran's flexion is no less than 70 degrees throughout the appeal period, which indicates a loss of motion that does not qualify for a compensable rating under DC 5260.  As the loss of flexion is noncompensable, but the Veteran has arthritis in the knee, DCs 5003 and 5010 provide that the Veteran is entitled to a 10 percent disability rating for degenerative arthritis of the left knee from August 12, 2010.  

(3).  Extension

As for left knee extension, the initial range-of-motion measured upon examination in September 2011 was zero, indicating no limitation of extension.  There was no objective evidence of painful motion.  For repetitive-use testing of the left knee, post-test extension also ended at zero degrees.  With respect to functional loss and additional limitation in range of motion, the VA examiner found that the Veteran did not have "additional limitation in ROM of the knee and lower leg following repetitive-use testing."  See September 2011 VA medical examination report.  Thus, a compensable rating for extension is not warranted on this evidence. 

In September 2013, left-knee extension ended at 10 degrees, and painful motion on extension began at 5 [sic] degrees.  In repetitive-use testing of the left knee, post-test extension ended at 10 degrees.  The Veteran had no additional limitation in ROM of the left knee following repetitive-use testing.  See September 2013 VA medical examination report.  Thus, from September 2013 (and prior to August 11, 2014), the Veteran's limitation of extension warrants a 10 percent rating due to extension limited to 10 degrees.

Upon examination in September 2014, left-knee extension ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  For repetitive-use testing of the left knee, post-test extension ended at 20 degrees.  See September 2014 VA medical examination.  This warrants a higher, 30 percent rating, from August 11, 2014.

The Veteran has reported flare-ups that impact the function of his left knee.  See September 2013 VA medical examination report (report of flare-ups "once or twice a month"); September 2011 VA medical examination report ("weekly" flare-ups reported).  "Prolonged walking or sitting" increases the pain, causing the knee to "stiffen up and feel weak."  See September 2014 VA medical examination.

The Veteran reports that, during flare-ups, he is "unable to squat due to the pain," that "climbing up and down stairs causes increased pain," and that "any type of prolonged sitting, standing, walking all cause the pain in his left knee to increase."  See September 2011 VA medical examination report.  The Veteran reported that he "cannot continue with ordinary activity fully [because] it is restricted during flare-ups."  See September 2011 VA medical examination report. Id.

Initially, muscle-strength testing showed "5/5 normal strength" for flexion and extension of the left knee.  See September 2011 VA medical examination report; September 2013 VA medical examination report.  The September 2014 VA medical report, however, found muscle strength of the left knee to be "4/5 active movement against some resistance" for both flexion and extension.  See September 2014 VA medical examination.

The Veteran experiences "pain on movement" as a factor contributing to functional loss, functional impairment, or additional limitation of ROM of the knee and lower leg after repetitive use.  See September 2011 VA medical examination report.  In addition to "pain on movement," other factors that contribute to functional loss and/or functional impairment of the left knee are "less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, deformity, and interference with sitting, standing and weight-bearing."  See September 2013 and September 2014 VA medical examination reports.  VA medical examiners could not quantify, however, "without resort to mere speculation, additional limitation of function or mobility due to pain, fatigue, weakness, incoordination or lack of endurance during a flare-up."  See VA medical examination reports of September 2014 and September 2013.

Thus, from September 11, 2013 to August 11, 2014, the Veteran's left knee extension disability warrants a 10 percent rating due to extension limited to 10 degrees.  From August 11, 2014, the left knee extension disability warrants a 30 percent disability rating due to extension limited to 20 degrees.  Id.

Separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  See VAOPGCPREC 9-2004.  In the instant case, the Veteran's left knee has shown both limitation of extension and limitation of flexion.  The limitation of extension is of a degree that is ratable under DC 5261.  The Veteran's limitation of flexion is non-compensable under DC 5260, but that limitation does afford him a rating under DC 5010, due to his arthritis. Thus, these separate ratings are appropriate.


(4).  Instability

The Board has considered the rating criteria under DC 5257, which provides ratings for recurrent subluxation or lateral instability of the knee. The Board acknowledges the Veteran's report of instability of his left knee.  See September 2014 VA medical examination.  For example, the Veteran has complained of his knee "locking and giving way." See December 2013 treatment record of Dr. R.D.M.  The Veteran states that his left knee condition impacts his daily activities in that he must be "very careful when walking."  See September 2011 VA medical examination report.  In addition, the Veteran reports "occasional" use of a brace and a cane as an assistive device for normal locomotion beginning in 2013.  See September 2013 and September 2014 VA medical examination reports.  In September 2011, the Veteran used no assistive device as a normal mode of locomotion.  See September 2011 VA medical examination report.

The Veteran has stated, "I can't flex it [the knee]."  When asked whether the knee is locked in place, however, the Veteran responded, "Not now, but it's laterally unstable, very unstable. You know, one bone's stacked on top of two and I have no cartilage left, and the ligaments themselves are loose, so things kind of rattle around there a little bit."  See June 2015 hearing transcript.

The Veteran states that he has fallen.  When asked to estimate how often he has fallen, he replied, "It depends on how thoughtful I am.  Because I have to think every time I step off a curb. I have to think when I jump over something."  See June 2015 hearing transcript.

Despite the Veteran's report of instability of the knee, no medical evidence supports a finding of lateral instability of the left knee ligaments during the appeal period.  See VA medical examination reports of September 2011, September 2013, and September 2014.  VA medical examinations consistently indicated that the anterior, posterior, and medial-lateral stability of the left knee was "normal."  Nor was there any evidence of recurrent patellar subluxation/dislocation, including no x-ray evidence of patellar subluxation.  Id.

The Board notes that the Veteran is competent to attest to experiencing weakness in his knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Because the clinical evidence of record indicates that neither recurrent subluxation nor lateral instability of the Veteran's knee exists, the Board finds that Diagnostic Code 5257 is not for application.  See 38 C.F.R. § 4.71a, DC 5257; see generally VAOPGCPREC 23-97

(5).  Scars

The Veteran has scars related to his left-knee meniscectomy surgeries of January 1975 and September 1995.  See September 2011 VA medical examination report.  The "first scar" measures 6.5 cm x 0.3 cm, and the "second scar" measures 2 cm x 0.3 cm.  The scars have been characterized as "well-healed, hypo-pigmented, superficial, non-adherent, caus[ing] no limitation in range of motion, [with] no evidence of keloid or ulceration."  Id.
 
The Veteran's scars have consistently been found to be not painful.  See September 2014 and September 2013 VA medical examination.  Furthermore, they are stable and do not have a total area greater than 39 square cm (6 square inches).  Id.  The Veteran reports that the scars "do not cause him any problems."  See September 2011 VA medical examination report.  Because the competent and probative evidence demonstrates that the Veteran's scars are asymptomatic, the Board finds that an increased, compensable rating under the diagnostic codes pertaining to scars is not warranted.

(6). Extraschedular consideration

The Board has considered whether an extraschedular rating may be appropriate for the Veteran's service-connected left knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating may be warranted for an exceptional or unusual disability with related factors such as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture that has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating should be assigned.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

During the appellate time period the Veteran's left knee symptoms are primarily limitation of motion and pain.  These are the types of symptoms contemplated in the current assigned ratings for the left knee disability.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for his left knee disability.  

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is currently assigned a 70 percent disability disorder for posttraumatic stress disorder (PTSD) and 20 percent for diabetes mellitus type II, in addition to the 30 percent disability rating for degenerative joint disease of the left knee and the noncompensable rating for scars associated with left knee surgery.

The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular rating for his other service-connected disabilities are inadequate or that the schedular criteria for the other disabilities do not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated at any point during the current appeal that his left knee disability, including associated scars, result in further disability when looked at in combination with his PTSD and diabetes mellitus disabilities.  Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his left knee disability has caused the loss of use of a body part such that referral of a claim for special monthly compensation is warranted.  The competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

(7).  TDIU

A claim for total disability based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  All claimants who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are to be rated totally disabled.  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. 4.16(b) (2015).

Upon medical examination by VA, the Veteran's knee condition was found not to impact his ability to work.  See VA medical examination reports of September 2011, September 2013, and September 2014.  The record does not reflect, and the Veteran has not contended, that his left knee disability renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes referral of TDIU under Rice is not warranted in this case.

In summary, a 10 percent rating pursuant to DC 5010-5260 is warranted throughout the appeal for noncompensable limitation of flexion with arthritis.  A separate 10 percent rating is warranted pursuant to DC 5261 from September 2013 to August 2014 for limitation of extension.  A higher 30 percent rating is warranted pursuant to DC 5261 from August 2014 forward. 

Entitlement to an earlier effective date of service connection
 for degenerative joint disease of the left knee

The Veteran seeks an earlier effective date for the grant of service connection for degenerative joint disease of the left knee.  He essentially argues that the RO's July 1979 rating decision denying service connection did not properly weigh the evidence that was of record at that time.  According to the Veteran, the medical evidence that he submitted in connection with his claim filed in April 1979 should have been sufficient for VA to grant service connection with an effective date of April 30, 1979.  See October 2013 report of general information.

In April 1979, the Veteran filed a claim for entitlement to service connection for a left knee condition.  By a rating decision of July 1979, the RO denied the Veteran's claim.  The Veteran did not appeal that decision, nor submit evidence in conjunction with that claim within a year of the notice of the decision.  Therefore, that decision became final.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

In April 2004, the Veteran filed a request to reopen the claim.  A rating decision of October 2004 denied the request, citing a lack of new and material evidence.  Again, the Veteran did not appeal the decision, and it became final.

By a filing of August 2010, the Veteran again sought service connection for his left knee disability.  The filing was date-stamped as received by VA on August 12, 2010.  A rating decision of November 2011 reopened the claim on the basis of new and material evidence having been submitted, and granted service connection.  The Veteran then filed a notice of disagreement in January 2012 as to the assigned rating and the effective date of service connection.

The effective date of an award based on a claim reopened after final adjudication shall not be earlier than the date of receipt of the claim, unless Chapter 38 of the United States Code specifically provides otherwise.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2015).  That is, absent a showing of clear and unmistakable error in an earlier decision, a claimant cannot receive disability payments for a time-frame earlier than the application date of the claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2015).  "Date of receipt" of a claim, information, or evidence, means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2015).

Here, the law precludes the assignment of an effective date for the Veteran's service-connected disability earlier than August 12, 2010, the date that VA received the Veteran's claim to reopen after the last final rating decision of October 2004.  There is no correspondence between the last final rating decision in October 2004 and the Veteran's claim to reopen in August 2010 that could be construed as a claim.  Therefore, the Veteran's appeal as to an earlier effective date must be denied.  There is no reasonable doubt to be resolved as to this issue.  The grant of service connection for degenerative joint disease of the left knee is effective August 12, 2010, the date of receipt of the request to reopen the claim.

The Board notes that the argument advanced by the Veteran with respect to an earlier effective date is not one of "clear and unmistakable error" (CUE) within the meaning of 38 C.F.R. § 20.1403(b).  The Veteran has not alleged clear and unmistakable error with the specificity required by 38 C.F.R. § 20.1404(b) (2015); see also Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  Moreover, the law expressly provides that "a disagreement as to how the facts were weighed or evaluated" is not CUE.  See 38 C.F.R. § 20.1403(d) (2015); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Request to Reopen Bilateral Hearing Loss and Tinnitus Claims
 based on New and Material Evidence

A rating decision of November 2011 denied the Veteran's claims for service connection for bilateral hearing loss and for tinnitus.  The notice accompanying the rating decision notified the Veteran of his appellate rights.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).  Because the Veteran did not appeal the November 2011 rating decision and did not submit new and material evidence within one year of the decision, the rating decision became final.

A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" means that the evidence was not previously submitted to the agency decision-maker.  "Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In evaluating whether new and material evidence has been received, the Board must presume the credibility of the evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

Regardless of whether the RO has reopened a claim and adjudicated it on the merits, the Board must determine de novo whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. App. 456, 460 (2007).  If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the Board will evaluate the claim on the merits.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

At the time of the November 2011 rating decision, the evidence of record consisted of statements of the Veteran, a statement by the Veteran's spouse, service treatment records, VA treatment records, and private treatment records.  The relevant evidence that has been added to the record since the November 2011 rating decision includes statements of the Veteran, congressional inquiries, VA treatment records, and private treatment records.

The RO denied the Veteran's claim as to hearing loss of the right ear on the grounds that the Veteran did not have hearing loss of such severity in that ear, so as to  constitute hearing loss as defined by VA regulations.  See rating decision of November 2011.  Service connection for hearing loss of the left ear was denied on the basis that a connection, or nexus, between the Veteran's current disability and military service had not been shown.  Id.  The RO similarly denied the Veteran's tinnitus claim because the evidence did not link the Veteran's current tinnitus disability to his military service.  Id.

The Board finds that evidence added to the claims folder since the November 2011 rating decision is sufficient to reopen the Veteran's claims relating to bilateral hearing loss and tinnitus.  The evidence is new in that it was not of record at the time of the last final decision of the Board.  It is also material to the unestablished facts of 1) current hearing loss of the right ear, 2) a connection between bilateral hearing loss and military service, and 3) a connection between a tinnitus disability and military service.  Specifically, a VA audiological examination of July 2014 establishes hearing loss of the right ear for VA purposes.  Furthermore, a private treatment record of April 2014 offers a positive nexus opinion as to both bilateral hearing loss and tinnitus.  See April 2014 medical record of Drs. M. F. et al.   With new and material evidence having been received, the Board reopens the claims for bilateral hearing loss and tinnitus.

Entitlement to service connection for bilateral hearing loss and tinnitus

When the Board evaluates a reopened claim on the merits, the Justus presumption of credibility no longer applies; the credibility and probative value of proffered evidence must be assessed in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This means that evidence sufficient to reopen a claim will not necessarily suffice for a grant of the sought benefit.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  The benefit of the doubt will be given to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Generally, direct service connection may be granted for a disability incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that relating to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

For certain chronic disorders shown as such in service (or within a presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015); see also Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).  In other words, there is generally no "nexus" requirement for entitlement to compensation for a chronic disease that manifested in service or during a presumptive period.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

The term "chronic disease" here refers only to the diseases that are listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), which include sensorineural hearing loss and tinnitus as "organic diseases of the nervous system".  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015), 2015 WL 510609 (2015).  Generally, hearing loss or tinnitus must have manifested during service or to degree of 10 percent or more within one year from the date of separation from service in order for the presumption to apply.  See 38 U.S.C.A. § 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

Proof of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2015).  If chronicity in service is not established, a continuity of symptomatology following discharge may serve to establish the existence of the chronic disease in service or during the period following service for which the in-service existence is presumed.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1336, 1338 (Fed. Cir. 2013).
For VA purposes, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

The absence of in-service evidence of a hearing disability is not always fatal to a service-connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A grant of service connection for hearing loss may be based on a current hearing-loss disability meeting the requirements of 38 C.F.R. § 3.385, acoustic trauma due to significant noise exposure in service, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has been diagnosed with "sensorineural hearing loss" of both the right and left ears.  See VA audiological examination of July 2014.  The specific audiological findings are:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
0
45
LEFT
10
25
25
35
75

Having an auditory threshold of 45 in the 4000 Hertz frequency for the right ear, and an auditory threshold of 75 in the 4000 Hertz frequency for the left ear, the Veteran currently has a bilateral hearing loss disability, and Shedden element (1) is satisfied.

Shedden element (2), an in-service injury, is also established.  For veterans who engaged in combat in active service, VA shall accept satisfactory lay evidence as sufficient proof of in-service occurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding that there is no official record of such occurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

The Veteran's receipt of the Combat Infantryman Badge proves that he engaged in combat.  See DD Form 214.  Furthermore, the Veteran has provided lay evidence as to severe noise exposure from weapon-firing during military service.  See hearing transcript of June 2015; Veteran's February 2014 statement.  The Veteran contends that he was exposed to "critical levels of military noise on numerous occasions."  See January 2014 statement of Veteran.  He states that he did not wear ear protection when firing mortar rounds, because "you can't hear instructions if you're wearing ear plugs."  See June 2015 hearing transcript.  Applying the presumption of § 1154(b) for veterans who engaged in combat during active service, the Board finds that the Veteran was exposed to harmful noise during military service. 

As for Shedden element (3), a nexus between the present disability and the in-service disease or injury, the Veteran contends that his current bilateral hearing loss is due to his exposure to harmful noise during service.  See Veteran's January 2011 hearing loss claim.  He has noticed hearing loss since the time of his exposure to severe noise during military service and reports that "his hearing [has] gradually declined over the years."  See January 2014 private treatment record of Drs. M. F. et al.  A private medical record of November 2007 reflects, however, that the Veteran responded "no" to a form question asking whether he was currently experiencing hearing loss.  See November 2007 private treatment record. 

The Veteran also argues that his tinnitus, like the hearing loss, dates back to his military service.  See Veteran's August 2010 tinnitus claim; January 2014 private treatment record of Drs. M. F. et al.   He states, "Since my service in the infantry during the Vietnam conflict, I have had ringing in my ears which [is] due to exposure to artillery, automatic weapons, heavy machine gun and mortar fire in the confined space of an armored vehicle."  See Veteran's April 2011 statement.  The Veteran's spouse has filed a statement corroborating the Veteran's complaint of "constant ringing and chirping in his ears" over the 32 years that she has known him.  See April 2011 statement of Veteran's spouse.

The Veteran has testified that he was not exposed to any damaging occupational noise following service while working as a telegraph operator and in sales and marketing.  See June 2015 hearing transcript.

A private physician has provided a positive nexus opinion as to the Veteran's bilateral hearing loss and tinnitus, stating in part: " [The Veteran] reports constant bilateral tinnitus and a history of military noise exposure in Vietnam. . . . The pattern of hearing loss is consistent with noise-inducted hearing loss.  [The Veteran] reports very little noise exposure since his military service.  Based on the history I obtained from [the Veteran], it appears his hearing loss is due to military service."  See December 2010 medical record of Dr. J. T.

Another private medical opinion also relates the Veteran's bilateral hearing loss and tinnitus to his military service, stating: "Impression: Bilateral moderate to severe sensorineural hearing loss with a noise notch at 6 kHz.  Tinnitus likely secondary to hearing loss.  His hearing loss is as likely as not to be associated with his severe noise exposure during his time in military service.  See January 2014 private treatment record of Drs. M. F. et al.

A VA audiological examination of April 2011, however, offered a negative nexus opinion as to bilateral hearing loss and tinnitus, stating:  "Hearing testing at entry into service and at separation from service indicate normal hearing bilaterally, likely using a screening method, as all thresholds are marked the same (i.e. 0dB at entry into service and 5dB at separation from service).  . . .  Although this Veteran did engage in combat during active duty, without verification of hearing loss during military service or indication of treatment for hearing gloss or tinnitus in the service records, it is less likely as not that current hearing loss and tinnitus are due to military acoustic trauma."

Similarly, a VA audiological examination of August 2014 found the Veteran's hearing loss to be less likely as not caused by, or a result of, an event in miliary service.  The examiner offered as a rationale the fact that the Veteran's entrance and separation examinations showed normal hearing, that hearing loss was not noted in the service treatment records, and that "there was no significant shift/decline in hearing noted at any frequency tested during the course of active duty."  See VA medical examination report of August 2014.  The examiner acknowledged the two private medical opinions in the record that attributed the Veteran's hearing loss to military noise exposure, but discounted those opinions on the basis that the doctors "were not in possession of [the Veteran's] service records which documented that hearing was normal at the time of separation from service."  Id.

The August 2014 examiner also offered a negative nexus opinion as to the claimed tinnitus disability, stating: "As there is no evidence of hearing loss at any time during active duty nor evidence of any significant shift/decline in thresholds during that time suggesting possible acoustic trauma, as well as no documentation of complaints of hearing loss or tinnitus in the service records, it is less likely as not that tinnitus was caused by military acoustic trauma."  Id.

A claimant is competent to testify as to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Here the Veteran has credibly stated that he first experienced bilateral hearing loss and ringing in his ears during active service and that he has continued to experience his symptoms to the present.

The Board finds that the two positive nexus opinions provided by private doctors, as well as the Veteran's credible testimony as to his recurrent symptoms since service, are at least as probative as the negative nexus opinion of the VA examination reports of April 2011 and August 2014, which are at least in part based on the absence of documented injury during military service.  See Hensley, supra.  As such, the evidence is in equipoise, and the Veteran is accorded the benefit of the doubt.  Service connection for bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. § 3.303 (2015).  





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a separate disability rating of 10 percent from August 12, 2010 for degenerative arthritis with noncompensable limited flexion of the left knee is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a compensable rating prior to September 11, 2013, for limited extension of the left knee is denied.

Entitlement to a 10 percent disability rating from September 11, 2013 to August 11, 2014, for limited extension of the left knee is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating greater than 30 percent from August 11, 2014 for limited extension of the left knee is denied.

Entitlement to an effective date prior to August 12, 2010 for the grant of service connection for degenerative joint disease of the left knee is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


